Citation Nr: 0907169	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Entitlement to service connection for an upper 
respiratory disability.

3.  Entitlement to service connection for sinusitis, to 
include allergic rhinitis.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from October 2005, September 2006, and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which, respectively and 
in pertinent part, denied entitlement to an evaluation in 
excess of 30 percent for PTSD, denied entitlement to service 
connection for a neck disability, and found that the Veteran 
had not submitted new and material evidence to re-open a 
claim of service connection for a back disability, denied 
entitlement to service connection for hypertension, and 
denied entitlement to service connection for an upper 
respiratory disability and sinusitis.  

The issues have been re-characterized to comport to the 
evidence of record.

In December 2008 the Veteran appeared before the undersigned 
at a Board video-conference hearing held at the RO Seattle, 
Washington.  A transcript of that hearing is of record.  In 
December 2008, the Veteran submitted additional evidence to 
the Board that had not been considered by the RO.  However, a 
remand pursuant to 38 C.F.R. § 20.1304 (2008) is not 
necessary, as the Veteran specifically waived RO jurisdiction 
of the newly submitted evidence.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a low back disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for neck and 
low back disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
residuals of a low back injury in September 1998.  The 
appellant received timely notice of the determination but did 
not appeal, and that decision is now final.

2.  Evidence received since the September 1998 Board decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disability.  

3.  There is no competent medical evidence that the Veteran 
currently has an upper respiratory disability.

4.  There is no competent medical evidence that the Veteran's 
sinusitis, to include allergic rhinitis, is related to 
service.


5.  The preponderance of the competent medical evidence of 
record indicates that the current hypertension is not related 
to service and is not secondary to the Veteran's service-
connected PTSD.

6.  The Veteran's PTSD is manifested by no more than 
occupational and social impairment, with reduced reliability 
and productivity; and a current GAF score of 51.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
September 1998 Board decision, and the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.156 (a) (2008).

2.  An upper respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).

3.  Sinusitis, to include allergic rhinitis, was not incurred 
in or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2008).

4.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively, nor is it caused or 
aggravated by the Veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

5.  The schedular criteria for a 50 percent evaluation for 
PTSD, but no more, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Appellant pre-adjudication notice with 
regards to the claimed neck, back, and PTSD disabilities by 
letters dated in April and August 2005, with regards to the 
claimed hypertension disability by letter dated in February 
2006, and with regards to the claimed upper respiratory and 
sinusitis disabilities by letter dated in February 2007, and 
post-adjudication notice by letters dated in March 2006 and 
May 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran's claim to reopen service connection for a low 
back disability based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, to 
include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below with respect to the new and 
material issue no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown 4 Vet. 
App. 384, 393.

Although the letters did not specifically list the criteria 
for receiving a higher rating for the PTSD disability, 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Veteran and his representative have demonstrated actual 
knowledge of the evidence necessary to substantiate an 
increased rating claim for PTSD.  During the Veteran's 
December 2008 hearing the Veteran's representative asked him 
questions based on the rating criteria contained in 38 C.F.R. 
§ 4.130, DC 9411.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Furthermore, a March 2006 letter informed the Veteran that in 
determining a disability rating the RO considers evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment, and a May 2006 statement of the case 
(SOC) listed the specific criteria for a higher rating under 
38 C.F.R. § 4.130 DC 9411, which is the criteria the 
Veteran's PTSD is currently rated under.  The claim was 
subsequently readjudicated in an October 2008 supplemental 
statement of the case (SSOC), following the provision of 
notice.  The March 2006 letter and May 2006 SOC collectively, 
in addition to the Veteran's actual knowledge, have given the 
Veteran notice pursuant to Vazquez-Flores v. Peake.

A medical examination was not provided regarding the 
existence or etiology of the claimed upper respiratory 
disability.  VA's duty to assist doctrine does not require 
that the Veteran be afforded a medical examination, however, 
because there is no competent medical evidence that the 
claimed disability currently exist.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2008).  

A medical examination was not provided regarding the etiology 
of the claimed sinusitis disability.  VA's duty to assist 
doctrine does not require that the Veteran be afforded a 
medical examination, however, because there is no medical 
evidence of record indicating that there may be an 
association between an in-service disease, injury, or event, 
and the current sinusitis disability.  See, McLendon v. 
Nicholson, 20 Vet. App. at 82-83; Charles v. Principi, 16 
Vet. App. 370; 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations as to the severity of his PTSD 
disability and as to the existence and etiology of his 
claimed hypertension disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





Analysis

I.  New and Material Claim

The Veteran seeks to reopen his claim for service connection 
for a low back disability.

In September 1998, the Board denied the claim for service 
connection for residuals of a low back injury, finding that 
there was no competent evidence of a current back disability 
and a medical nexus to service.  That decision is now final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since the September 1998 Board decision 
pertaining to the Veteran's low back includes an October 2000 
VA treatment report that notes that X-rays of the Veteran's 
spine indicate degenerative disc disease and facet disease 
L5-S1, and a March 2008 VA examination report that notes that 
the Veteran was given a diagnosis of degenerative arthritis 
of the lumbar spine.

The October 2000 VA treatment and March 2008 VA examination 
reports are new because they are not duplicative of evidence 
considered by the Board at the time of its September 1998 
decision.

The October 2000 VA treatment and March 2008 VA examination 
reports also address whether the Veteran has a current 
disability of his low back, which was the basis for the 
Board's September 1998 denial of the service connection 
claim.  The medical evidence clearly relates to the 
unestablished fact; that is, whether the Veteran has a 
current low back disability.  See 38 C.F.R. § 3.303 (2008).  
Thus, the medical evidence is material.  

Likewise, the newly submitted medical opinion is not 
cumulative or redundant of existing evidence, and presents a 
reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for a low back disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2008).  

II.  Service Connection Claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection for an Upper Respiratory Disability 

The Veteran seeks service connection for an upper respiratory 
disability.  At his December 2008 hearing the Veteran 
testified that he had bronchitis and pneumonia while in 
service and ever since that time his upper respiratory system 
has affected him.  

The medical evidence of record does not show present 
diagnosis related to the Veteran's upper respiratory system.  
STRs do indicate that in December 1967, the Veteran 
complained of fever and chills with cough, and was given a 
diagnoses of bronchitis and rule out pneumonia.  However, 
clinical evaluation during the Veteran's May 1968 separation 
examination revealed that the Veteran had a normal mouth and 
throat, nose, sinuses, and lungs and chest.  

There is no current medical evidence of record indicating 
that the Veteran has been diagnosed with a current disease or 
condition related to his upper respiratory system.  VA 
treatment records dated in January 1997 do note that the 
Veteran was given an impression of allergic rhinitis and that 
his antihistamine program was continued.  VA treatment 
records dated in April and May 2008 also note that the 
Veteran has allergic rhinitis.  However, allergic rhinitis is 
defined as a general term used to denote any allergic 
reaction of the nasal mucosa.  See Dorland's Illustrated 
Medical Dictionary (Dorland's) 1664 (24th ed., 1994).

Regardless of the fact that the Veteran had bronchitis or 
possibly pneumonia during service, service connection for an 
upper respiratory disability cannot be granted if there is no 
present disability related to his upper respiratory system.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Although the Veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran's 
lay assertions have been considered they do not outweigh the 
evidence of record, which does not show any current diagnosis 
related to, or treatment for, his upper respiratory system, 
but only treatment related to his nasal mucosa.  See 38 
C.F.R. § 3.385 (2008).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for an 
upper respiratory disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 

B.  Service Connection for Sinusitis 

The Veteran seeks service connection for sinusitis.  At his 
December 2008 hearing the Veteran testified that during 
service he was treated for bronchitis and pneumonia and that 
his upper respiratory system has affected him ever since, but 
that he was not treated for any sinus problems while in 
service.  He testified that he started treatment for his 
sinusitis condition in 1994.  

The record shows a present sinusitis disability.  VA 
treatment records dated in January 1997 note that the Veteran 
was given an impression of allergic rhinitis and that his 
antihistamine program was continued.  VA treatment records 
dated in April and May 2008 note that the Veteran has 
allergic rhinitis.  

STRs indicate that in February 1968 the Veteran was treated 
for a cough and runny nose, and as noted above, in December 
1967, the Veteran complained of fever and chills with cough, 
and was given diagnoses of bronchitis and rule out pneumonia.  
However, clinical evaluation during the Veteran's May 1968 
separation examination revealed that the Veteran had a normal 
mouth and throat, nose, sinuses, and lungs and chest.  
Likewise, during his May 1968 separation examination the 
Veteran reported that he did not then have, nor has he ever 
have, sinusitis.  

Regardless of the fact that the Veteran had diseases or 
illnesses during service that may have been related to his 
sinuses, there is simply no competent medical evidence that 
the Veteran's current sinusitis, to include allergic 
rhinitis, is related to service.  

The favorable evidence consists of the Veteran's contention 
that his current sinusitis, to include allergic rhinitis, is 
related to service.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of sinusitis, to include 
allergic rhinitis, of record is in 1997, which is more 25 
years after the Veteran was discharged from active service.  
The passage of more than 25 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999).

The negative evidence in this case outweighs the positive.  
Although the Veteran has argued that his current sinusitis is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the Veteran's lay assertions have 
been considered, they do not outweigh the evidence of record, 
which shows that the Veteran's sinusitis, to include allergic 
rhinitis, did not develop for many years after service.  Nor 
is there any competent medical evidence of record relating 
the Veteran's current diagnosis with any disease or injury 
during service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
sinusitis, to include allergic rhinitis, is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102. 


C.  Service Connection for Hypertension 

The Veteran seeks service connection for hypertension, to 
include as secondary to his PTSD.  At his December 2008 
hearing he testified that his hypertension was first 
diagnosed in 1994 and that a VA physician told him that his 
hypertension is related to his PTSD.  The Veteran thinks that 
the physician may have written this opinion down.

Where certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a) (2008).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The record shows that the Veteran currently has hypertension.  
VA medical records dated in November 1993 note that the 
Veteran was given an assessment of hypertension.  A VA 
examination was conducted in March 2008, and the Veteran was 
given a diagnosis of hypertension.  

STRs do not show any in-service complaints, findings, or 
diagnoses of hypertension or any other potentially related 
disease or disability.  The Veteran's May 1968 separation 
examination, which includes a systolic blood pressure 
measurement of 134 and a diastolic measurement of 76, notes 
that the Veteran had a normal heart and vascular system.

A March 2006 letter from the Veteran's treating clinician 
notes that the Veteran stated that he was diagnosed with 
hypertension in his 20s while in the military.  The Board 
finds that the foregoing report to have no probative value as 
it is merely a recitation of the Veteran's self-reported and 
unsubstantiated medical history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history is not transformed into medical evidence simply 
because it was transcribed by a medical professional).  

Additionally, there is simply no competent medical evidence 
that the Veteran's hypertension is related to service on a 
direct or secondary basis.

A December 2006 VA medical opinion notes that the Veteran 
asked her to address whether his hypertension may be due to 
his PTSD.  The examiner indicated that VA has ruled that for 
prisoners of war (POWs) hypertension is assumed to be 
service-connected.  Other studies, including one on the 
effect of the September 11, 2001 attacks, indicate that PTSD 
can cause hypertension.  The physician submitted a journal 
abstract noting that VA established hypertension as a 
presumptive disease for POWs; a journal abstract noting that 
the World Trade Center attacks produced a substantial and 
sustained increase in blood pressure that appears to be 
independent of seasonal effects; a journal abstract noting 
that the purpose of the article is to discuss the suspected 
mind/body link and hypertension, and finally; a journal 
abstract noting that immigrants from the Chernobyl accident 
showed some independent effect on health, including high 
blood pressure, associated with the experience of the 
Chernobyl accident.  

These articles do not provide the needed nexus in this claim.  
Generic texts, such as the ones offered, which do not address 
the facts of this particular Veteran's case, do not 
constitute competent medical evidence of causality.  See 
Sacks v. West, 11 Vet. App. 314 (1998).  

An April 2008 VA examination report notes that the Veteran 
was given a diagnosis of hypertension.  The examiner referred 
to the Veteran's STRs.  The examiner opined that, based on 
the information in the Veteran's medical records, the 
Veteran's hypertension is less likely caused by his PTSD.  
The examiner's rationale for this opinion was that a review 
of the literature suggests that PTSD is not a causative 
factor for the development of hypertension, but rather the 
periodic release of catecholamine could aggravate 
hypertension.  The examiner opined further that there does 
not appear to be any aggravation of the hypertension.  The 
rationale provided for this opinion was based on the 
examiner's review of the Veteran's medical records pertaining 
to aggravation of hypertension, including treadmill stress 
exercise tests conducted in September 2007.  

Regarding the Veteran's claim that his hypertension is 
directly related to service, the negative evidence in this 
case outweighs the positive.  The Veteran's SMRs indicate 
that there was no incurrence of hypertension during service.  
There is no medical evidence of record indicating a 
relationship between hypertension and any disease or event in 
service, nor does the Veteran contend this.  The competent 
and probative medical evidence of record does not show that 
the Veteran developed hypertension for approximately 25 years 
following his separation from service.  The passage of 
approximately 25 years before any evidence of the disability 
is of record weighs heavily against a finding that such 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309; Maxson v. West, 12 Vet. App. 453, 459 
(1999).  Additionally, there is no evidence of record 
indicating that hypertension was diagnosed within one year of 
the Veteran's separation from service.  Therefore, service 
connection is not warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that his current diagnosis is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the Veteran's lay assertions have 
been considered, they do not outweigh the competent and 
probative medical evidence of record, which shows that the 
Veteran did not develop hypertension until many years after 
service.

Similarly, regarding the Veteran's claim that his 
hypertension is secondary to his service-connected PTSD, the 
negative evidence in this case again outweighs the positive.

The December 2006 VA medical opinion merely refers to VA 
regulations regarding presumptive service connection for 
hypertension and studies indicating that hypertension may be 
related to PTSD.  The examiner does not specifically note 
that the Veteran's hypertension is related to his service-
connected PTSD disability.  Like the submitted journal 
abstracts, this medical opinion does not provide the needed 
nexus in this claim.  See Sacks v. West, 11 Vet. App. 314.  
In contrast, the April 2008 VA examiner provided a rationale 
for his opinion that the Veteran's hypertension is not caused 
or aggravated by his PTSD, and addressed the facts of this 
particular Veteran's case.  Id.  Furthermore, the opinion of 
a physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the Veteran's reported history; especially when a cogent 
rationale, based on a review of the record, is provided.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although the Veteran has argued that his current hypertension 
is secondary to his service-connected PTSD, this is not a 
matter for an individual without medical expertise.  See 
Grivois v. Brown, 6 Vet. App. 136.  While the Veteran's lay 
assertions, December 2006 VA medical opinion, and article 
abstracts have been considered, they do not outweigh the 
medical evidence of record, notably the opinion of the April 
2008 VA examiner, which clearly indicates that the Veteran's 
hypertension was not caused or aggravated by his service-
connected PTSD.  A competent medical expert makes these 
opinions and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hypertension is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.

III.  Increased Rating Claim for PTSD

The RO originally granted service connection for a PTSD 
disability in May 2003, assigning a 30 percent rating with an 
effective date of November 4, 1994.  The Veteran seeks an 
evaluation in excess of 30 percent.  At his December 2008 
hearing the Veteran testified that he has panic attacks a 
couple times per week, trouble remembering things, that he is 
depressed and moody, has trouble sleeping, and has trouble 
maintaining friendships or relationships.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet.App. 505, 508 (2007); see also See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).
The Veteran is currently rated as 30 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 21 to 30 denotes 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

A VA examination was conducted in May 2005.  The examiner 
noted that he reviewed the Veteran's claim file.  The 
Veteran's mental status was described as follows: he was 
clean and groomed; was overall oriented to all spheres; his 
responses to questions were thoughtful and complete; his 
speech was overall regular; his expressed cognitions were 
well organized to topic; he reported auditory and visual 
hallucinations with paranoid ideation, however during the 
course of the interview no frank symptoms of psychosis were 
observed; his affect was restricted and guarded, and; his 
dominant mood was dysphonic.  The examiner noted that the 
Veteran presents with primary symptoms of paranoid 
schizophrenia with ongoing reports of auditory and visual 
hallucinations and delusions.  He has little social 
interactions.  These symptoms are clinically important and do 
indicate that the Veteran continues to present with primary 
symptoms of schizophrenia, paranoid type, with ongoing 
psychosis along with symptoms of PTSD.  The overall impact of 
the Veteran's present psychological stress precludes 
employment.  Diagnoses of schizophrenia, paranoid type, and 
PTSD were given, and a GAF score of 25-30 was assigned to the 
Veteran.

VA treatment records dated in December 2005 note that 
objectively the Veteran was neatly groomed, has mild 
psychomotor retardation, no noticeable increased startle 
reflex, a constricted affect, organized linear thoughts, and 
no objective evidence of thought disorder or hallucinations.  
The Veteran complained of nightmares and auditory 
hallucinations.  An assessment of paranoid schizophrenia and 
PTSD were made, though he has functioned better than you 
would expect without an antipsychotic if he had 
schizophrenia.  

April 2006 VA group treatment records note that the Veteran 
reports difficulties sleeping, and that he was an active and 
upbeat participant in the group.

A VA examination was conducted in July 2007.  A mental status 
examination revealed that the Veteran's orientation was 
normal, his appearance and hygiene are appropriate, his 
behavior was appropriate, his affect and mood were abnormal, 
his mood was intermittently depressed, he had had impaired 
impulse control and unprovoked irritability affected his 
mood, his speech and communication were normal, he had 
difficulty understanding complex commands, and that panic 
attacks and suspiciousness were present.  He has a present 
history of delusions, and a present intermittent history of 
hallucinations.  Obsessional rituals were absent, thought 
process was normal, his judgment was impaired, his memory was 
noted as abnormal-moderate, suicidal ideation was present, 
with passive thoughts of death, and homicidal ideation was 
absent.  It was noted that the Veteran has severe symptoms of 
depression and diagnoses of depressive disorder and PTSD were 
given.  A GAF score of 50 was assigned.

A September 2007 VA treatment report notes that the Veteran 
wished to report his PTSD symptoms were acting up more.  He 
reported stress and that he wished he had more financial 
resources.  Relevant mental status findings were noted as 
speech had normal pace and volume, and that he had an 
appropriate affect with normal mood.

A VA examination was conducted in September 2008.  The 
Veteran's reported symptoms were: anxiety, sleeping issues, 
depression, increased isolation, ringing in his ears, lack of 
energy, suspiciousness, and increase in fear.  A mental 
status examination revealed that the Veteran's orientation 
was within normal limits, appearance and hygiene were 
appropriate, behavior was appropriate, affect and mood were 
abnormal with flattened affect, communication and speech were 
within normal limits, concentration was within normal limits, 
panic attacks were absent, there was signs of suspiciousness, 
there is no delusional or hallucination history present, 
judgment is not impaired, abstract thinking is normal, memory 
is impaired to a mild degree, and suicidal and homicidal 
ideation are absent.  The behavioral, cognitive, social, 
affective, and somatic symptoms attributed to PTSD were: 
decrease in social support network, irritability, 
suspiciousness, detachment, lack of motivation, and 
depression.  It was noted that the Veteran has difficulty 
establishing and maintaining effective work/school and social 
relationships because of increased symptoms and a decrease in 
socializing.  A diagnosis of PTSD was made, and a GAF score 
of 51 was assigned to the Veteran.  In response to a request 
by VA to distinguish between symptoms due to each disorder 
found and to provide a GAF score based solely on his PTSD, 
the examiner opined that since only PTSD was diagnosed, the 
symptoms and GAF score relate directly to that diagnosis.

The evidence more nearly approximates the criteria for a 50 
percent, rather than the Veteran's current 30 percent, 
rating.  The July 2007 VA examination report demonstrates 
findings of abnormal affect, abnormal mood, difficulty 
understanding complex commands, panic attacks, impaired 
judgment, and abnormal memory.  A GAF score of 50 was 
assigned.  Likewise, the September 2008 VA examination report 
demonstrates findings of flattened affect, lack of motivation 
and abnormal mood, depression, difficulty in establishing and 
maintaining effective work and social relationships, and 
impaired memory.  A GAF score of 51 was assigned.  A GAF 
score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
See Carpenter v. Brown, 8 Vet. App. at 242- 244.  Therefore, 
because the two most recent VA examinations and the evidence 
of record, including the GAF scores and VA treatment records, 
show that the Veteran has a predominant number of symptoms 
that are indicative of occupational and social impairment 
with reduced reliability and productivity, a 50 rating is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

However, on the whole, the evidence more nearly approximates 
the criteria for a 50 percent, rather than a 70 percent, 
rating.  The medical evidence does not demonstrate findings 
of obsessional rituals, illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships, which would be indicative 
of occupational and social impairment with deficiencies in 
most areas.  See 38 C.F.R. § 4.130, DC 9411.  Impaired 
impulse control, conflicting reports concerning suicidal 
ideation, and depression are indicated by the evidence of 
record, however these symptoms alone do not establish that 
the Veteran's PTSD more nearly approximates the criteria for 
a 70 percent, rather than his current 50 percent, rating.  In 
addition, the reported GAF scores of 50 and 51 denote serious 
to moderate symptoms, and are do not indicative of a 70 
percent rating in the absence of corroborating symptoms which 
would be indicative of occupational and social impairment 
with deficiencies in most areas.  See 38 C.F.R. § 4.130, DC 
9411.  Additionally, the Board points out that the May 2005 
VA examination notes symptoms such as reported auditory and 
visual hallucinations and a GAF score of 25-30, however, the 
examiner noted that the Veteran's symptoms indicate that he 
continues to present with primary symptoms of schizophrenia, 
paranoid type, along with symptoms of PTSD.  The examiner did 
not note which symptoms were due to the Veteran's PTSD as 
opposed to his schizophrenia, paranoid type, or the Veteran's 
GAF score based solely on his PTSD.  Therefore, the May 2005 
examination report has limited probative value in determining 
an appropriate rating to be assigned for PTSD.

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating 
of 100 percent are likewise not met.

At no time since during the pendency of this appeal has the 
Veteran's PTSD disability met or nearly approximated the 
criteria for a rating higher than the 50 percent awarded, and 
staged ratings are not for application.  See Hart v. 
Mansfield, 21 Vet.App. at 508; see also Fenderson v. West, 12 
Vet. App. at 126-27.

The Board has considered the statements of the Veteran.  The 
Veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, Veteran is not competent to offer a medical 
opinion as to the extent of his PTSD disability, as there is 
no evidence of record that he has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected PTSD disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various mental 
health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when Veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, the 50 rating 
accurately reflects the level of severity of his disability.  
The schedular criteria are not inadequate for rating this 
Veteran's PTSD disability.  As a result, despite the 
competent medical evidence of record, notably the May 2005 VA 
examination indicating that the Veteran cannot work due to 
his service connected PTSD and non-service connected 
schizophrenia disabilities, the other two steps in the 
analysis of extra-schedular ratings need not be reached.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability, to this extent only the claim, is granted.

Entitlement to service connection for an upper respiratory 
disability is denied.

Entitlement to service connection for sinusitis, to include 
allergic rhinitis, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD), is denied.

Entitlement to an evaluation of 50 percent, but no more, for 
post-traumatic stress disorder (PTSD), is granted, subject to 
the rules of compensation and monetary benefits.


REMAND

The Veteran seeks service connection for neck and low back 
disabilities.  At his December 2008 hearing the Veteran 
testified that in February 1967 he injured his neck, back, 
and head in an automobile accident in which he went through 
the windshield, and that he has had problems with his back 
and neck since that time.  

The record shows that the Veteran currently has neck and low 
back disabilities.  A VA examination was conducted in March 
2008, and the Veteran was given diagnoses of degenerative 
arthritis of his cervical and lumbar spine.  

STRs dated in March 1967 indicate that  the Veteran was 
involved in an automobile accident.  The treating clinician 
noted that the Veteran was hospitalized for 10 days in a 
civilian hospital in Seattle, Washington, and skull x-rays 
were reported as negative.  The Veteran complained of burning 
eyes and was ordered to light duty for 5 days.  

In April 2008 a VA examination was conducted, and the 
examiner noted that the Veteran contends that his neck and 
low back conditions are related to a motor vehicle accident 
during service.  The examiner noted the Veteran's STRs 
reflected that he had an automobile accident in February 
1967.  The examiner concluded that no specific correlation 
can be made based on the submitted medical records as there 
is no specific documentation in the medical records 
pertaining to the cervical or lumbar spine injuries.  

The current record contains competent evidence of current 
neck and low back disabilities, STRs from 1967 indicating an 
automobile accident during service, and the Veteran's 
credible testimony concerning a continuity of neck and back 
problems since service.  However, there is insufficient 
medical evidence for the Board to decide the Veteran's claim.  
Therefore, a VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(c) (2008).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any current neck and low back 
disabilities.  The examiner should conduct 
a thorough examination of the Veteran's 
neck and low back and diagnosis any 
disabilities found.  As to each disability 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disability is 
related to, or first manifested during, 
military service.  A complete rationale 
must be provided for all opinions. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
note the Veteran's credible testimony 
concerning the injury to his neck and low 
back that he suffered in an automobile 
accident in February 1967, and the medical 
reports of record, including the Veteran's 
separation examination and a July 1982 VA 
examination report noting that Veteran was 
given an impression of normal lumbar 
spine.  A rationale for all medical 
opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


